           Case 19-50075    Doc 87   Filed 05/22/19   EOD 05/22/19 08:43:36    Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT                      SF00075 (rev 06/2018)
                                 Southern District of Indiana
                                  46 E. Ohio St., Rm. 116
                                   Indianapolis, IN 46204
In re:

USA Gymnastics,                                           Case No. 18−09108−RLM−11
          Debtor.
                                                          Adv. Proc. No. 19−50075
USA Gymnastics,
            Plaintiff,
    vs.
Gedderts' Twistars USA Gymnastics Club, Inc.,
Twistars USA, Inc.,
John Geddert,
et al.,
            Defendants.

                               NOTICE OF DEFICIENT FILING

A Motion for Relief from Judgment/Order Pursuant to Fed.R.Bankr.P. 9024 was filed on
May 6, 2019, by Defendant Richard Carlson.

NOTICE IS GIVEN that the document is deficient as follows:

         Pleading needs bifurcated

NOTICE IS FURTHER GIVEN that failure to cure the above deficiencies by June 5,
2019, may result in the striking of the deficient filing or the dismissal of this case without
further notice.

Dated: May 22, 2019                              Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
